Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 11/12/2021 have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 8 and 15 recite the amended feature without performing a measurement related to the associated measurement configuration regarding the secondary cell.  Examiner was unable to find explicit or clearly implicit support for this negative limitation in the Applicant’s original Specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0016613 (Huang et al.) in view of US 2010/0197300 (Van Der Velde et al.).
As to claims 1, 8 and 15, A user equipment (UE) configured with a primary cell (service cell, see paragraph 9), the UE comprising: 
a transceiver; and a processor operably connectable to the transceiver ( these features along with other hardware such as memory are understood to exist within the UE disclosed by Huang), wherein the processor is configured to: 
add a secondary cell (adjacent cell [~secondary cell] determined to meet entry condition is added to cell list [~cellstriggeredlist~triggered cell list], see paragraphs 8 and 9), 
remove the secondary cell from a triggered cell list based on the secondary cell not being applicable for an associated measurement configuration and based on the secondary cell already included in the triggered cell list (if adjacent cell determined to meet exit condition [~not applicable for an associated measurement configuration] is determined to be in cell list, the UE removes that cell from cell list, see paragraph 8), and 
transmit, to a base station, a measurement report including the triggered cell list (cell list of measured cells meeting the trigger condition sent to network via a measurement report, see paragraphs 7 and 8).

What is lacking from Huang is without performing a measurement related to the associated measurement configuration regarding the secondary cell.
In analogous, art, Van Der Velde teaches removing a cell from a triggered cell list based on the cell not being applicable for an associated measurement configuration and based on the cell already included in the triggered cell list without performing a measurement related to the associated measurement configuration regarding the cell (see Van Der Velde, figure 2 and paragraphs 95-98).
It would have been obvious to apply this teaching into Huang so as to preserve resources by not taking measurements for cells whose measurements are not needed.
As to claims 3, 10 and 17, Huang further teaches adding another secondary cell, wherein based on the another secondary cell being applicable for an associated measurement configuration and satisfying a specific event and based on the another secondary cell not included in the triggered cell list, the UE includes the another secondary cell in the triggered cell list (adjacent cells [~another secondary cell] determined to meet entry condition [~being applicable for an associated measurement and satisfying a specific event and not already being in cell list] is added to cell list [~cellstriggeredlist~triggered cell list], see paragraphs 8 and 9).
As to claims 4, 11 and 18, Huang wherein the specific event is an event that channel state of a neighboring cell is better than a threshold (measurements of adjacent cells are compared to predetermined entry and exit conditions [~better/worse than thresholds], see paragraph 8).
As to claims 6 and 13, Huang further teaches wherein the primary cell is a cell in which the UE performs an initial connection establishment procedure or a connection re-establishment procedure (service cell is a cell in which the UE is currently connected [~initial connection establishment procedure], see paragraph 9).
Claims 2, 7, 9, 14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0016613 (Huang et al.) in view of US 2010/0197300 (Van Der Velde et al.) as applied to claims 1, 8 and 15 above, and further in view of US 2013/0235844 (Ge et al.).
As to claims 2, 9 and 16, what is lacking from Huang is wherein the associated measurement configuration is (i) a measurement configuration applicable to a serving cell or (ii) a measurement configuration applicable to a neighboring cell.
In analogous art, Ge teaches that neighboring secondary cells (~adjacent cells of Huang) may in fact be added to an Active set as secondary serving cells to a primary cell.  Ge further teaches that measurements are taken of the serving cells in the active set, and separate measurements taken of the cells in a neighbor set (see Ge, paragraphs 63, 108, 125 and 127).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Ge into Huang so as to expand the quality of service provided to the user equipment.
As to claims 7, 14 and 20, what is lacking from Huang is wherein the secondary cell is a cell which is used for providing additional radio resources in addition to the primary cell.
In analogous art, Ge teaches that neighboring secondary cells (~adjacent cells of Huang) may in fact be added to an Active set as secondary serving cells to a primary cell.  Ge further teaches that measurements are taken of the serving cells in the active set, and separate measurements taken of the cells in a neighbor set (see Ge, paragraphs 63, 108, 125 and 127).  These cited teachings of Ge in combination with Huang therefor teach wherein the secondary cell is a cell which is used for providing additional radio resources in addition to the primary cell (a second serving cell would provide additional radio resources to the UE being served also by the primary serving cell).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Ge into Huang so as to expand the quality of service provided to the user equipment.
Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0016613 (Huang et al.) in view of US 2010/0197300 (Van Der Velde et al.) as applied to claims 1, 8 and 15 above, and further in view of US 2013/0077513 (Ng et al.).
As to claims 5, 12 and 19, what is further lacking form Huang is wherein the triggered cell list comprises a physical cell identity of a cell.
In analogous art, Ng teaches the creation and transmission of triggered cell lists in a network such that cells within said lists are identified through physical cell IDs (see Ng, paragraphs 70, 145 and 192).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching of Ng into Huang so as to provide means for identifying the cells in the triggered cell list.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641